Citation Nr: 0302959	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  98-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability claimed 
to be due to asbestos exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and, if so, whether service connection is 
warranted for this condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service in the Merchant 
Marine from February 1943 to August 1945 based on his DD 214 
(Certificate of Release or Discharge), [issued under the 
provisions of Public Law 95-202].  He has also stated that he 
remained a civilian member of the Merchant Marine until 1975, 
but this has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claims.

In his substantive appeal, the appellant requested a personal 
hearing before the Board at the RO.  This hearing was 
scheduled in September 2002.  The appellant's daughter and 
his accredited representative requested that the hearing be 
canceled due to the appellant's deteriorating health.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
has PTSD.

2.  There is no medical evidence showing that the appellant 
has asbestosis or any other asbestos-related disease.

3.  In November 1989, the RO denied, on the merits, the claim 
for service connection for hearing loss.  The appellant was 
notified of that decision, but did not appeal.

4.  Some of the evidence received since 1989 in support of 
the attempt to reopen the claim for service connection for 
hearing loss is new and material and sufficient to reopen 
this claim. 


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for 
post-traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2002).

2.  The appellant is not entitled to service connection for 
disability claimed to be due to asbestos exposure.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

3.  The November 1989 RO rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2002).

4.  New and material evidence has been received, and the 
claim for service connection for hearing loss is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  For example, a letter was sent to 
the appellant in April 1998 asking him for specific 
information and advising him of the types of evidence he 
could submit to substantiate his claims.  Although this 
letter was sent before enactment of the VCAA, it is still 
evidence of the fact that VA attempted to assist the 
appellant in developing this claim.  More importantly, the 
January 2002 SSOC specifically informed the appellant of the 
provisions of the VCAA and discussed what evidence was needed 
to substantiate these claims.  VA's duty to notify the 
appellant also includes the duty to tell him what evidence, 
if any, he is responsible for submitting to substantiate his 
claim and what development the VA would do.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The January 2002 SSOC specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  For example, the SSOC told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
he was responsible for providing sufficient information to VA 
so records could be requested.  


VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  
Although he alleged in his substantive appeal that the 
evidence of record was incomplete at the time that the 
decision was made, he did not state what was missing.  The RO 
obtained all relevant medical records from every source 
referenced by the appellant.  The only treatment he has 
reported receiving is through VA, and those records were 
obtained. 

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

In this case, the appellant was provided VA examinations in 
1998.  The examiners did not, however, render any opinions as 
to the etiology of the claimed disorders.  With respect to 
the PTSD and asbestos-related claims, further examinations 
are not needed because there is no competent evidence that 
the appellant has the claimed conditions, as discussed in 
more detail below.  With respect to the hearing loss claim, 
that will be developed further.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case. 

The Board has reviewed all the evidence in this case, which 
consists of:  the appellant's contentions; his service 
records from the Public Health Service dated from January 
1944 to March 1945; VA treatment records dated from 1997 to 
2000; reports of VA examinations conducted in 1998; and 
private medical records dated in 1986.  

A.  PTSD

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  Since this claim 
was received in December 1997, this is the standard that 
applies.

The record must include medical evidence that the appellant 
actually has PTSD.  Such evidence is missing in this case.  
The appellant was provided a VA examination, and PTSD was not 
diagnosed.  Rather, it was determined that he had a cognitive 
disorder.  The Board notes that the appellant did not report 
to the psychiatric examiner that he engaged in combat with 
the enemy, and he denied any particular incidents where 
someone was injured or he was exposed to violence.


Since a formal diagnosis of PTSD has not been made, and the 
appellant has reported no combat-related or stressful service 
incidents that would warrant another VA examination, his 
claim must be denied.  The Board is cognizant of the fact 
that the appellant feels he has PTSD due to his service in 
the South Pacific during World War II; however, he lacks the 
medical expertise necessary to diagnose a specific 
psychiatric disorder.  Since the preponderance of the 
evidence is against this claim, there is no doubt that can be 
resolved in the appellant's favor.

B.  Asbestos exposure

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in 1989 
(in connection with a prior claim) requesting these details, 
and he provided information in February 1989.  Therefore, VA 
has satisfied its duty to assist the veteran in developing 
this claim.

The appellant contends that he was exposed to asbestos during 
service, and his contentions regarding inservice exposure to 
asbestos are plausible.  He served aboard several Coast Guard 
ships during World War II.  There is no evidence 
contradicting the veteran's assertions of exposure, and his 
assertions are consistent with his service duty.  Based on 
this evidence, exposure to asbestos during service is 
plausible.  See McGinty v. Brown, 4 Vet. App. 428 (1993).

However, it must be noted that the appellant claims asbestos 
exposure based on service from 1943 until 1975.  The 
appellant's only recognized active service in the Merchant 
Marine, for VA purposes, is the certified service from 
February 1943 to August 1945.  38 C.F.R. § 3.7(x)(15).  Even 
if he had other service in the Merchant Marine until 1975, 
which is when he states he retired from such service, this is 
not recognized as active service for VA purposes since it has 
not been certified as active service by the service 
department.  See 38 C.F.R. § 3.203.  Current VA regulations 
do not recognize Merchant Marine service after August 15, 
1945, as active service for compensation purposes.  38 C.F.R. 
§ 3.7(x)(15).  Therefore, events that occurred during the 
appellant's Merchant Marine service after August 1945, 
including any asbestos exposure, are not a basis for service 
connection.  For purposes of his claim for benefits, his only 
recognized service is from February 1943 to August 1945. 

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

There is no medical evidence indicating that the appellant 
has asbestosis.  No medical professional has reported any 
asbestos-related changes are present in his lungs.  There are 
no respiratory conditions currently diagnosed.  It appears 
from the appellant's prior statements that he feels his colon 
cancer, diagnosed in 1986, and/or asthma resulted from 
asbestos exposure.  These conditions are not recognized 
disorders resulting from asbestos exposure, and the record on 
appeal contains no competent medical evidence establishing a 
relationship between such conditions and the veteran's 
military service.

The Board is cognizant of the fact that the appellant feels 
he has symptoms and/or medical disorders due to exposure to 
asbestos during his Merchant Marine service; however, again, 
he lacks the medical expertise necessary to diagnose a 
specific medical disorder or conclude any condition is 
etiologically related to prior asbestos exposure.  The Board 
does not doubt that he was, indeed, exposed to asbestos 
during service, but without medical evidence of a condition 
due to that exposure, the claim must be denied.  Exposure to 
asbestos, in and of itself, is not considered a disability 
for VA purposes.  Since the preponderance of the evidence is 
against this claim, there is no doubt that can be resolved in 
the appellant's favor.



C.  Hearing loss

A November 1989 rating decision denied service connection for 
hearing loss, finding that the evidence did not show the 
presence of hearing loss during service.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

The appellant was notified of this decision on November 17, 
1989.  When he submitted another claims application in 
December 1989, the RO informed him that he had one year to 
submit a NOD.  No further communication was received from the 
appellant until February 1992.  Therefore, the November 1989 
rating decision is final. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received since 1989 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

The Board concludes that the appellant has submitted material 
evidence.  There remains a lack of evidence directly 
addressing the basis of the RO's denial in 1989.  In other 
words, there is still no evidence of hearing loss during 
service.  However, that is not the appropriate legal 
standard.  A claimant is not precluded from an award of 
service connection for hearing loss that first met the 
requirements of 38 C.F.R. § 3.385 after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  The additional evidence 
includes a 1992 statement from the appellant detailing his 
in-service noise exposure and a 1998 VA examination 
diagnosing a current hearing loss disability.  At the time 
the RO initially denied this claim in 1989, there was no 
evidence the appellant actually had hearing loss, and he had 
not submitted any detailed statements about the conditions of 
his military service.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the appellant's 
hearing loss disorder, to include the issue of whether he, in 
fact, experienced acoustic trauma during his military 
service.  The additional evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a). 



However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required to comply with the duty to assist.  The Board is 
undertaking additional development on the merits of this 
claim, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After providing the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing the merits of 
this claim.



















	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for disability claimed to be due to 
asbestos exposure is denied.

As new and material evidence has been received to reopen the 
appellant's claim for service connection for hearing loss, 
the claim is reopened, and, to that extent only, the appeal 
is granted.

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

